        CASE 0:18-cv-01445-DSD-ECW Doc. 62 Filed 09/24/19 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA
                                                  x
WEST PUBLISHING CORPORATION,                      :
              Plaintiff / Counterclaim-           :
              Defendant,
                                                  :
       v.                                               Civ. No. 18-CV-01445
                                                  :     (DSD/ECW)
LEGALEASE SOLUTIONS, LLC,
                                                  :
              Defendant /Counterclaim-
              Plaintiff.                          :
                                                  x

                            PLAINTIFF AND
                     COUNTERCLAIM-DEFENDANT
                   WEST PUBLISHING CORPORATION’S
                  MOTION TO COMPEL PRODUCTION OF
            DOCUMENTS IN RESPONSE TO SUBPOENA DUCES TECUM

       Pursuant to Rule 45(d) of the Federal Rules of Civil Procedure, Plaintiff and

Counterclaim-Defendant West Publishing Corporation (“West”) hereby moves to compel

the production of documents by third-party ROSS Intelligence, Inc. (“ROSS”) in

response to a subpoena duces tecum. As set forth in the Memorandum of Law filed

simultaneously herewith, West has requested relevant documents proportional to the

needs of the case. ROSS, for its part, has failed to properly object to the requests such

that is has any basis for withholding documents. And further, ROSS has improperly

attempted to withhold documents on the basis of privilege.

       WHEREFORE, West requests that the Court grant its Motion To Compel

Production Of Documents In Response To Subpoena Duces Tecum and enter the

[Proposed] Order Compelling Production of Documents filed herewith.
       CASE 0:18-cv-01445-DSD-ECW Doc. 62 Filed 09/24/19 Page 2 of 2




Dated: September 24, 2019
                                          /s/ Scott T. Lashway
Lora Mitchell Friedemann (#0259615)       Scott T. Lashway (pro hac vice)
Fredrikson & Byron, P.A.                  Mara A. O’Malley (pro hac vice)
200 South Sixth Street                    Manatt, Phelps & Phillips, LLP
Suite 4000                                177 Huntington Avenue
Minneapolis, MN 55402                     Boston, Massachusetts 02115
(612) 492-7185                            (617) 646-1401
lfriedemann@fredlaw.com                   SLashway@manatt.com
                                          MOMalley@manatt.com
                                          Attorneys for West Publishing
                                          Corporation




                                      2
